MEMORANDUM **
Harutyun Kojamanyan, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for asylum. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, see Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), we deny the petition for review.
The agency based its adverse credibility determination, in part, on inconsistencies between Kojamanyan’s testimony and his asylum applications regarding the motives behind the January 2000 assault and his description of the Hotel Armenia, where he allegedly worked for approximately seven years and in which he hoped to purchase a café. In addition, the agency relied on an omission from Kojamanyan’s asylum applications of his coerced confession which allegedly prompted him to flee Armenia. Because these omissions and inconsistencies go to the heart of his claim, substantial evidence supports the agency’s adverse credibility determination. See Li *694v. Ashcroft, 378 F.3d 959, 962 (9th Cir. 2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.